DETAILED ACTION
Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 14/741,684 (hereinafter also referred to as ‘684 or the instant application), which is a reissue application of U.S. Application Serial No. 12/939,300, filed November 4, 2010, now U.S. Pat. No. 8,472,419 issued on June 25, 2013 (hereinafter also referred to as ‘300 or ‘419) entitled “RADIO COMMUNICATION SYSTEM, RADIO COMMUNICATION DEVICE, RADIO COMMUNICATION METHOD, AND PROGRAM”, which claims priority to Japanese Patent Application No. P2009-260294, filed November 13, 2009.

3. Based upon Applicant’s lack of any statement in accordance with MPEP 1418, the Examiner finds no current ongoing litigation involving ‘419.  Also based upon the Examiner’s independent review of ‘419 itself and the prosecution history, the Examiner cannot locate any other previous Reexaminations or supplemental examinations. 
May 18, 2021 has been entered.
The submission cancelled claims 12-20 and added claim 211.

5.  As of the date of this Office Action, the status of the claims is:
Claims 1-2, 4-7 and 21 are pending.
Claims 1-2, 4-7 and 21 are examined.
Claims 1-2, 4-7 and 21 are objected to and/or rejected as set forth infra.

Priority
6.  Based upon a review of the instant application, the Examiner finds that Applicant is claiming priority to Japanese Patent Application No. No. P2009-260294, filed November 13, 2009.  A certified copy of the Japanese application was filed in the ‘300 application. An English translation is not of record.  See MPEP 216.

Notice of Pre-AIA  or AIA  Status
7. Because the effective filing date of claims of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions apply.  See 35 U.S.C. 100. See also paragraph 1, supra, again. The present application is being examined under the pre-AIA  first to invent provisions.

35 U.S.C. 251
New Matter
8.  Claims 1-2, 4-7 and 21 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows: 
In the 11/16/20 response claim 1 was amended to recite “wherein the communication unit and the control unit are each implemented via a processor that includes circuitry,” and that each device [a first radio communication device, a second radio communication device which comprises the prior mentioned units] is “implemented via a processor that includes circuitry.” (Emphasis added.)  Continuing, that response as well as this response, e.g., both at page 12, relied on column 10, lines 40- 44 (“hardware such as a CPU, ROM and RAM incorporated in the master unit 20, the slave unit 22 and the radio communication device 24 to perform the equal functions to the elements of the master unit 20, the slave unit 22 and the radio communication device 24 described above.”). 
each of a communication unit, a control unit, a first radio communication device and a second radio communication device are implemented via a processor that includes circuitry but col. 10, lines 39-44 set forth that “[f]urthermore, it is possible to create a computer program that causes hardware such as a CPU, ROM and RAM incorporated in the master unit 20, the slave unit 22 and the radio communication device 24 to perform the equal functions to the elements of the master unit 20, the slave unit 22 and the radio communication device 24 described above. Further, a storage medium that stores such a computer program may be provided.”(emphasis added)).2  In other words, each master unit or slave unit or radio device can incorporate a CPU (central processing unit/processor), ROM and RAM which is caused by a computer program to perform the functions of the elements of such master/slave/device, which is not what is claimed, i.e. each radio device, and communication unit and control unit of the second radio device claimed in claim 1 implemented by one processor including circuitry alone or one processor including circuitry in combination with something else.  See also Claim Language Interpretation section.
In November 2020, claim 1 was also amended to recite “and the respective response request packets each include information that indicates a specific communication function with which the first radio communication device is compatible” and “wherein the control unit controls the communication unit to send the response packet to the first radio communication device only when the second radio communication device is determined to be compatible with the specific a probe request packet containing information indicating a feature of the radio communication device 24 by using the frequency 1 of the beacon received in S404 (S412). An exemplary structure of the probe request packet is described hereinafter with reference to FIG. 9….As shown in FIG. 9, the probe request packet is composed of …Frame Body,…Further, Frame Body contains Vendor Specific, and the radio communication device 24 provides description of information (Information Element #1, #2 . . . ) indicating a communication function of the radio communication device 24 in the Vendor Specific. For example, the information indicating a communication function may be Wi-Fi Protected setup information element which is standardized in Wi-Fi Alliance. Referring back to FIG. 8, the sequence is further described below. The slave unit 22-1 using the frequency 1 receives the probe request packet sent using the frequency 1 from the radio communication device 24. Then, the slave unit 22-1 refers to the probe request packet and determines whether it is compatible with the communication function of the radio communication device 24 (S416), and only when it is compatible, the slave unit 22-1 sends a probe response packet to the radio communication device 24 (S420). Likewise, the radio communication device 24 sends a probe request packet containing information indicating a communication function of the radio communication device 24 or a desired communication function for execution by using the frequency 2 of the beacon received in S408 (S424)…. As described above, according to the second operation example, the radio communication device 24 receives the probe response packet only from the slave unit 22-1B having a specific communication function, for example, not from unspecified slave units 22, as shown in FIG. 10. The radio communication device 24 can thereby issue a connection request to the master unit 20-1 to which the slave unit 22-1B belongs or issue a connection request directly to the slave unit 22-1B in order to make a connection with the slave unit 22-1B.” (Emphasis added.)   In other words, the received response packet includes information indicating that the different radio communications device has been determined to be compatible with the communication function [with which the radio communication device is compatible] indicated by an information element included in the respective response request packets in Vendor Specific, i.e. (Information Element #1, #2 . . . ), Wi-Fi Protected setup information element which is standardized in Wi-Fi Alliance, which is not what is claimed in claim 1.
Accordingly the combinations of dependent claims 2, 4-7, and 21 are also not supported. 
In addition new claim 21 sets forth “the information that indicates a specific communication function with which the first radio communication device is compatible is an information element defined in Wi-Fi Protected Setup”.  Patent Owner relies on “at least column 7, lines 11-14 and column 8, lines 25-27 (‘WiFi Protected Setup information element’) of U.S. Patent No. 8,472,419”).  However, such citations as explained also do not teach nor support, e.g., a request which further includes any information defined in Wi-Fi Protected Setup 3.

Claim Language Interpretation
  The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §21111.01(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Lexicographic Definitions
The ‘419 specification does not appear to set forth any explicit definitions of claim language.

35 U.S.C. §112(6th ¶) Exception Analysis:
It is found herein that claims include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

“unit”(claim 1, and thereby, claims 2, 4-7 and 21 dependent therefrom)

“control unit”
In claim 1 (and included in claims dependent therefrom):
4 to send a response packet to the first radio communication device5 when a response request packet broadcasted from the first radio communication device is received by the communication unit, wherein the control unit controls the communication unit to send the response packet to the first radio communication device only when the second radio communication device6 is determined to be compatible with the  specific communication function indicated by the information included in the received response request packet….


is recited (hereinafter also referred to as FL #1).

The “unit” limitation is set forth using functional language, raising the issue whether the limitation should be treated as a “means-plus-function” limitation under 35 U.S.C. § 112, sixth paragraph. The absence of the word “means” creates the strong -but rebuttable - presumption that the inventors did not intend the “unit” limitation to be governed by § 112, sixth paragraph.7  To determine whether the presumption is overcome, it must be decided whether the term “unit” as used in the indicated claims is one that connotes structure, or is instead a verbal construct devoid of structure that is used as a substitute for the term “means for.”8
First how an ordinarily skilled artisan would understand the term “unit” as used in claims 9,10,11, a skilled artisan would not recognize “unit” as the name of a sufficiently definite structure for performing the functions recited by the “unit” limitation FL#1 supra.  Rather, a person skilled in the art of computers/electronics would recognize the term “unit” to mean software and/or hardware component(s) that perform(s) a particular task/function.  This interpretation is consistent with the instant specification which provides only non-limiting examples of a “unit”, i.e. see, e.g., box 216, paragraph bridging cols. 1-2, col. 2, lines 10-21, paragraph bridging cols. 2-3, col. 5, lines 42-44, and col. 10, lines 39-46, without providing a definition of “unit”.  The disclosure of a “unit” is not sufficient structure for performing the functions recited by the “unit” limitation FL#1 without additional programming/component(s).  Instead, in the art of computers/electronics it would recognized that the term “unit” is software and/or hardware unit(s)/component(s) for performing some particular task/function.
The instant specification also does not provide any additional description sufficient to inform that the term “unit” connotes a sufficiently definite structure for performing the functions recited by the “unit” limitation FL#1 supra.12  See again, e.g., the cited portions of ‘419 in the preceding paragraph.


…that controls the communication unit to send a response packet to the first radio communication device when a response request packet broadcasted from the first radio communication device is received by the communication unit, …controls the communication unit to send the response packet to the first radio communication device only when the second radio communication device is determined to be compatible with the specific communication function indicated by the information included in the received response request packet…..


is not a typical or general function found in a “unit” and would require additional programming/structuring of the unit to implement, see again, e.g., the paragraph bridging cols. 2-3, col. 5, lines 42-44, and col. 10, lines 39-46. Therefore, here the claimed function cannot be executed by a “unit’ without additional implementation. Accordingly, “unit” of FL#1 alone is not sufficient structure to perform the functions in the claims.
The term “unit” also appears in the claims with the modifier “control”.  Furthermore, claim 1 now sets forth “…wherein…the control unit are…implemented via a processor that includes circuitry.”  Therefore an analysis of whether the modifier describing “unit” or the term  “processor that includes circuitry” recites sufficient structure on its own to overcome the presumption against invoking 112, sixth paragraph, is needed. 
The term “control” on its face is not a term that designates specific structure of the claimed device.13  The terminology “a processor that includes circuitry” also on its face does not 14  The claims do not include any structure connected to the “unit” that would indicate such unit itself is a sufficiently definite structure for performing all the recited functions nor recite the specific steps that the “unit” undertakes to perform all the recited functions15, including the “unit” to perform the respective functions of FL#1. 
The recited “control unit” and claim language, i.e. “a processor that includes circuitry”,  here do not convey to a person skilled in the art anything about the internal components, structure, specific steps of the “unit” for performing all the recited functions.
For these reasons, it is concluded that the term “unit” as used in FL#1 is a non-structural term (Prong ( C )) that would not be understood by an ordinarily skilled artisan as having sufficiently definite structure to perform all the recited functions. The term is used as merely a substitute for the term “means for” (Prong( A)) associated with recited functional language (Prong (B)) and thus invokes the application of § 112, sixth paragraph. 
It is also concluded that dependent claims 2, 4-7 and 21 contain no additional language connoting structure sufficient to perform the recited functions, nor do they recite specific steps that the unit undertakes to perform the recited functions. These claims, therefore, are also interpreted under §112, sixth paragraph.

“device”(claim 1, and thereby, dependent claims 2, 4-7 and 21)
“radio communication device” 
In claim 1:
…the first radio communication device16 scans for and detects a plurality of beacon packets broadcast on different frequencies …, and wherein the first radio communication device broadcasts a plurality of response request packets on the frequencies of the plurality of detected beacon packets, whereby a respective response request packet of the plurality of response request packets is broadcast on each frequency of the frequencies on which the broadcasted plurality of beacon packets have been detected,…;

is recited (hereinafter also referred to as FL #2) and:

…a plurality of beacon packages broadcast on different frequencies by …devices17 operating as master units,.,,

is recited (hereinafter also referred to as FL #3).
The “device” limitations are set forth using functional language, raising the issue whether the limitation should be treated as a “means-plus-function” limitation under 35 U.S.C. § 112, sixth paragraph. The absence of the word “means” creates the strong -but rebuttable- presumption that the inventors did not intend the “component” limitation to be governed by        § 112, sixth paragraph.18  To determine whether the presumption is overcome, it must be decided whether the term “device” as used in the claims is one that connotes structure, or is instead a verbal construct devoid of structure that is used as a substitute for the term “means for.”19
First how an ordinarily skilled artisan would understand the term “device” as used in 20,21,22, a skilled artisan would not recognize “device” as the name of a sufficiently definite structure for performing the functions recited by limitations FL#2-3 supra.  Rather, a person skilled in the art of computers/electronics would recognize the term “device” to mean software and/or hardware component(s).  This interpretation is consistent with the instant specification which provides only non-limiting examples of a “device”, i.e. box 24, col. 1, lines 25-31, col. 2, lines 6-9, col. 4, lines 34-42, col. 5, lines 34-44, col. 6, lines 1-4, and col. 10, lines 39-46, without providing a definition of “device”.  The disclosure of a “device” is not sufficient structure for performing the functions recited by the “device” limitations FL#2-3 without additional programming/component(s).  Instead, in the art of computers/electronics it would recognized that the term “device” is software and/or hardware unit(s)/component(s) for performing some particular task/function.
The instant specification also does not provide any additional description sufficient to inform that the term “device” connotes a sufficiently definite structure for performing the functions recited by the “device” limitations FL#2-3 supra.23  See again, e.g., the cited portions of ‘419 in the preceding paragraph as well as the discussion of “unit” supra, i.e. does not connote a sufficiently definite structure for performing the functions recited. 
By its very definition, see again footnotes 20-22, “device” is not general purpose and thereby, does not provide sufficient structure for performing those functions recited in claims 1, 12-14. Thus, it is concluded that at least:
…scans for and detects a plurality of beacon packets broadcast on different frequencies…. and …broadcasts a plurality of response request packets 

and

a plurality of beacon packages broadcast on different frequencies … operating as master units



is not a typical or general function found in a “device” and would require additional programming/structuring of the component to implement. See again, e.g., the paragraph bridging cols. 2-3, col. 5, lines 42-44, col. 6, lines 1-4, and col. 10, lines 39-46. Therefore, here the claimed function cannot be executed by a “device” without additional implementation. Accordingly, the claimed “device” of FL#2-3 alone is not sufficient structure to perform the functions in claim 1.
The term “device” also appears in the claims with a modifier “radio communication”.  Furthermore, claim 1 now sets forth device “implemented via a processor that includes circuitry”  and devices “which are each implemented via a processor that includes circuitry.”  Therefore an analysis of whether the modifier describing “device” or the term “processor that includes circuitry” recites sufficient structure on its own to overcome the presumption against invoking 112, sixth paragraph, is needed.  
The term “radio communication” on its face is not a term that designates specific structure of the claimed device.24  The terminology “a processor that includes circuitry” also on its face is not a term that designates specific structure of the claimed device for performing the 25  The claims do not include any structure connected to the “device” that would indicate such unit itself is a sufficiently definite structure for performing all the recited functions nor recite the specific steps that the “device” undertakes to perform all the recited functions26, including the “device” to perform the respective functions of FL#2-3.  
The recited “radio communication device” and claim language, i.e. “processor that includes circuitry”, here do not convey to a person skilled in the art anything about the internal components, structure, specific steps of the “device” for performing all the recited functions.
For these reasons, it is concluded that the term “device” as used in FL#2-3 is a non-structural term (Prong ( C )) that would not be understood by an ordinarily skilled artisan as having sufficiently definite structure to perform all the recited functions. The term is used as merely a substitute for the term “means for” (Prong( A)) associated with recited functional language (Prong (B)) and thus invokes the application of § 112, sixth paragraph. 
It is also concluded that dependent claims 2, 4-7 and 21 contain no additional language connoting structure sufficient to perform the recited functions, nor do they recite specific steps that the unit undertakes to perform the recited functions.27  These claims, therefore, are also interpreted under §112, sixth paragraph.



Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. § 112 (6th (¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function. See MPEP §2181(11).
A claim limitation interpreted in accordance with 35 U.S.C. § 112, sixth paragraph, is construed to cover the corresponding structures, materials, or acts disclosed in the specification (and their equivalents) that perform the claimed function.
See again the specification at, e.g., col. 1, lines 9-11 and 55-60, col. 5, lines 34-44, col. 6, lines 1-4and 16-26, the paragraph bridging cols. 2-3, col. 10, lines 39-46 and FIG. 4, e.g. computer/CPU//memory/ROM/RAM and a program. Therefore, phrases FL#1-FL#3 are construed as computer implemented claim limitations. For a computer-implemented claim limitation interpreted under §112, sixth paragraph, the corresponding structure must include the algorithm needed to transform the general purpose computer or processor disclosed in the specification into the special purpose computer programmed to perform the disclosed algorithm.28

“device”(claims 1, and thereby, dependent claims 2, 4-7 and 21)
“radio communication device”-FL#2
Independent Claim 1:
See FIG. 4, box 24, col. 1, lines 25-31, col. 2, lines 6-9, col. 5, lines 34-44, col. 6, lines 1-5, the paragraph bridging cols. 2-3, col. 10, lines 40-46, col. 1, lines 18-25, col. 3, lines 3-8, col.4, line 6-col. 5, line-34, Figures 1-2, col. 6, lines 16-29, col. 7, line 53-col. 9, line 10 and FIG Claim Language Interpretation section with regard to FL#2, “radio communication device”.  See also paragraph 8 supra with respect to the step/sequence/program/algorithm/module and the structure associated therewith to accomplish such.
Therefore, as best understood and adequately supported and disclosed, FL#2 is construed to cover for the purpose of applying art any IEEE 802.11 compliant radio communication device that is capable of communicating/connection to a LAN using IEEE 802.11 protocol including at least a computer/CPU29/memory/ROM/RAM and a step sequence/algorithm/program/module implemented thereby which includes at least the steps as recited on lines 5-13 of the claim and shown in italics in the prior art rejection.

Dependent Claims 2, 4-7 and 21:
These claims depending from claim 1 recite further function of the “radio communication device” of FL#2 which are shown in italics in the prior art rejection.
Attention is invited to the preceding discussion of claim 1 with regard to construction of  “the first radio communication device”/FL#2.
Therefore, as best understood and adequately supported and disclosed, in each of these dependent claims the “first radio communication device” is also construed to cover for the purpose of applying art the IEEE 802.11 compliant radio communication device that is capable of communicating/connection to a LAN using IEEE 802.11 protocol including at least a computer/CPU30/memory/ROM/RAM and a step sequence/algorithm/program/module 

“radio communication device”-FL#3 

See FIG. 4, box 24, col. 1, lines 25-31, col. 2, lines 6-9, col. 5, lines 34-44, col. 6, lines 1-5, the paragraph bridging cols. 2-3, col. 10, lines 40-46, col. 1, lines 18-25, col. 3, lines 3-8, col.4, line 6-col. 5, line-34, Figures 1-2, col. 6, lines 16-29, col. 7, line 53-col. 9, line 10 and FIG 8 as well as the preceding portion of the Claim Language Interpretation section with regard to FL#3, “radio communication device”.  See also paragraph 8 supra with respect to the step sequence/program/algorithm/module and the structure associated therewith to accomplish such.
Therefore, as best understood and adequately supported and disclosed, FL#3 is construed to cover for the purpose of applying art any IEEE 802.11 compliant master radio communication device that is communicating/connected to at least one other slave radio communication device of a LAN using IEEE 802.11 protocol including at least a computer/CPU31/memory/ROM/RAM and a step sequence/algorithm/program/module implemented thereby which includes at least the step of broadcasting a beacon packet on a use frequency.

Dependent Claims 2, 4, 6-7 and 21:
These claims depending from claim 1 also recite the “radio communication device” of FL#3.


“unit”(claim 1, and thereby, claims 2, 4-7 and 21 )
“control unit”-FL#1
Independent Claim 1:
See FIG. 4, box 216, paragraph bridging cols. 1-2, col. 2, lines 10-21, paragraph bridging cols. 2-3, col. 5, lines 42-44, col. 6, lines 1-5, col. 10, lines 39-46, col. 1, lines 18-31, col. 3, lines 3-8, col.4, line 6-col. 5, line-34, Figures 1-2, col. 6, lines 16-29, col. 7, line 53-col. 9, line 10 and FIG 8 as well as the preceding portion of the Claim Language Interpretation section with regard to FL#3, “control unit”.  See also paragraph 8 supra with respect to the step sequence/program/algorithm/module and the structure associated therewith to accomplish such.
Therefore, as best understood and adequately supported and disclosed, FL#1 is construed to cover for the purpose of applying art at least a computer/CPU32/memory/ROM/RAM and a step sequence/algorithm/program/module implemented thereby of any IEEE 802.11 compliant radio communication device that is capable of communicating/connection to a LAN using IEEE 802.11 protocol which step sequence/algorithm/program/module implemented thereby which includes at least the steps as recited on lines 23-31 of the claim and shown in italics in the prior art rejection.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



9.  Claims 1-2, 4-7, and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention
See discussion in paragraph 8 supra. 

Claim Rejections – 35 USC § 102/103
Statutory Bases
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371I of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102( e ) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Prior Art Rejections
10. Claims 1-2 and 5-7 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Abhishek et al ((US 2007/0008922) hereinafter also referred to as ‘922) as evidenced by IEEE 802.11-2007 (hereinafter also referred to as IEEE), Bennett et al ((US 2006/007935, e.g. paragraphs 7-10 and Figure 1A) hereinafter also referred to as ‘935), Shpak ((US 20070037595, e.g. paragraphs 3-4 and 6) hereinafter also referred to as ‘595), and Bradley et al ((US 20110211219, Figures 1-2 and paragraphs 42-45, 58-66 and 139) hereinafter also referred to as ‘219) or, in the alternative, 
under pre-AIA  35 U.S.C. 103(a) as obvious in view of  IEEE 802.11-2007 (hereinafter also referred to as IEEE), Bennett et al ((US 2006/007935, e.g. paragraphs 7-10 and Figure 1A) hereinafter also referred to as ‘935), Shpak ((US 20070037595, e.g. paragraphs 3-4 and 6) hereinafter also referred to as ‘595), Bradley et al ((US 20110211219, e.g. Figures 1-2 and paragraphs 42-45 and 58-66) hereinafter also referred to as ‘219), Wentink ((US 2006/0142034, e.g. paragraphs 31-35, 37-45, 48-50, 52, and 56-60) and Fujii et al ((US 2006/0206592, e.g. .

Claim 1
A radio communication system comprising: 
See ‘922 at, e.g., Figure 1, element 24 or 26,  Figure 4, elements 202 and 204, and paragraphs 13, 102, 104 and 109. 
a first radio communication device implemented via a processor that includes circuitry,
	wherein the first radio communication device scans for and detects a plurality of beacon packets broadcast on different frequencies by a plurality of radio communication devices operating as master units, and33

See the Claim Language Interpretation section, Corresponding Structure with regard to FL#2-3, “radio communication device”, and paragraphs 8-9 supra. 
See also ‘922 at, e.g., Figure 1, elements 20, 24 or 26, 30 or 32, Figure 2, element 100, paragraphs 16, 18 (note esp. “establish[ing] an infrastructure connection to the access point…using a standard protocol defined by IEEE 802.11”), 22 (note esp. “BSSID broadcast by the AP”), 30-31, 35, 63 (note esp. “maximum reachability similar to the beacon packet transmitted by the access point”), 104 (note esp. “[the] infrastructure connection may be established by the standard technique defined by IEEE 802.11” as well as “In some embodiments, client 2 may have an infrastructure connection to access point 20.  In other 
At most, “establish[ing] an infrastructure connection to the access point…using a standard protocol defined by IEEE 802.11” and “[t]he infrastructure connection may be established by the standard technique defined by IEEE 802.11”as set forth by ‘922 as evidenced by:
Bennett et al ‘935 (e.g., paragraphs 7-10 and Figure 1A (note “The 802.11 standard comprise a passive scanning mode and an active scanning mode. In the passive scanning mode, a wireless station such as a wireless transceiver or NIC searches for service by listening for access points on a channel or on a succession of channels. No transmissions are made by a wireless station which is passively scanning. Within the 802.11 standard, passive scanning is defined as the mandatory scanning mode and active scanning is defined as an optional mode.”),
Shpak ‘595 (e.g. paragraphs 3-4 (note “(BSS-the group of mobile stations communicating with the same access point in a conventional 802.11 WLAN)”) and 6 (note in 802.11 WLAN access points “must use different frequency channels”, and “Access points are typically set to operate on one of these channels, and mobile stations tune their radios to the available frequency”)), 
Bradley ‘219 (e.g., Figures 1-2 and paragraphs 42-45 (note “Wireless Local Area Network (WLAN) such as one compliant with the Wi-Fi standard(s)” “the terms ‘client’, ‘client device’ and ‘access point’ may include but are not limited to “Wi-Fi capable devices…personal 
and IEEE 802.11-2007 (e.g. 3.3 (“access point”), 3.15 (“basic service area”, note “(BSA): The area containing members of a basic set service.  It may contain members of other BSSs.”), 3.16 (“basic service set”, note “(BSS): a set of stations (STAs) that have been successfully synchronized using the JOIN service primitives and one STA that has used the START primitive.”), 3.18-3.20 (“broadcast address”, “channel”, “channel spacing”), 3.40 (“distribution system”), 3.44 (“dynamic frequency selection (DFS)”),  3.54 (“extended service set”, note “(ESS): A set of more than one interconnected basic service sets (BSSs)…”), 3.69 (“independent basic service set”), 3.71 (“infrastructure”), 3.136 (“station”), 3.137 (“station service”), 3.171 (“wireless local area network (WLAN) system”), 4. (Abbreviations and acronyms), 7.2.3.1, 10.3.2-10.3.3.2.4 (note MLME-SCAN.request…This primitive requests a survey of potential BSSs that the STA can later elect to join”,  “ANY_BSS”, “broadcast MAC address”,  “wildcard BSSID”, “wildcard SSID”, “ScanType…PASSIVE”,  “ChannelList”, “each channel will be selected from the valid channel range”, “specifies a list of channels that are examined when scanning”, “This primitive is generated by the SME for a STA to determine if there are other BSSs that it can join”, “MLME-SCAN.confirm…This primitive returns the descriptions of the set of BSSs detected by the scan process”, “The BSSDescriptionSet is returned to indicate results of the scan request.  It is a set containing zero or more instances of a BSS Description.”, “INFRASTRUCTURE, INDEPENDENT.  The type of the found BSS”, “…this parameter contains the channel number on which the frame was received”), 11.1.1.1 any Beacon frames…Upon completion of scanning, an MLME-SCAN.confirm is issued by the MLME indicating all of the BSS information received.”)), 

includes a first radio communication device (e.g. non-AP station/client/slave) which scans for and detects a plurality of beacon packets (e.g. more than one frame, e.g. “Beacon frames”) broadcast on different frequencies/channels (e.g. more than one channel/frequency, e.g. ChannelList, ANY_BSS, wildcard BBSID, wildcard SSID, ESSID of SCAN.request) by a plurality of radio communication devices operating as master units (e.g. more than one access point, BSSs/ESSs), e.g. passive scanning mode.

At the very least, ‘922 teaches that “Client 1 establishes an infrastructure connection to the access point…using a standard protocol defined by IEEE 802.11” and “[the] infrastructure connection may be established by the standard technique defined by IEEE 802.11”.  Furthermore ‘935, ‘595, ‘219 and IEEE 802.11-2007 teach a standard protocol/technique defined by IEEE 802.11 for establishing an infrastructure connection to the access point/master by the client/slave which includes a radio communication device (e.g. non-AP station/client/slave) which scans for 
To employ the standard protocol/technique for establishing an infrastructure connection to the access point/master by the client/slave as taught by ‘935, ‘595 ‘219 and IEEE, e.g. passive scanning, with the radio communication device, e.g. 24, of the ‘922 in order to establish an infrastructure connection to the access point/master, e.g. 20, of ‘922 would be obvious to one of ordinary skill in the art as such is the standard/protocol/technique defined by 802.11 and the desire of using such by ‘922.
In so doing, the prior art teaches/evidences or obviously teaches a IEEE 802.11 compliant radio communication device that is capable of communicating/connection to a LAN using IEEE 802.11 protocol including at least a computer/CPU/memory/ROM/RAM and a step sequence/algorithm/program/module implemented thereby which scans for to detect/and detects a plurality of beacon packets broadcast on different frequencies by a plurality of radio communication devices operating as master units (i.e. IEEE 802.11 compliant master radio communication devices, e.g. access points, that communicate/connect to at least one other slave radio communication device of a LAN using IEEE 802.11 protocol including at least a computer/CPU/ROM/RAM and a step sequence/algorithm/program/module implemented thereby which includes at least the step of broadcasting a beacon packet on a use frequency), as best understood and adequately supported and disclosed. 
	
wherein the first radio communication device broadcasts a plurality of response request packets on the frequencies of the plurality of detected beacon packets, whereby a respective response request packet of the plurality of response request packets is broadcast on each frequency of the frequencies on which the broadcasted plurality of beacon packets have been detected, 

See the Claim Language Interpretation section, Corresponding Structure with regard to FL#2, “radio communication device”, and paragraphs 8-9 supra. 
See also the discussion of the previous section esp. the specific portions of the prior art cited, e.g.:
‘935, paragraph 8, 

IEEE 802.11,10.3.2-10.3.3.2.4 (note “MLME-SCAN.request…This primitive requests a survey of potential BSSs that the STA can later elect to join”,  “ANY_BSS”, “broadcast MAC address”,  “wildcard BSSID”, “wildcard SSID”, SSID…specifies the desired SSID or the wildcard SSID”, “ScanType…PASSIVE”,  “ChannelList”, “each channel will be selected from the valid channel range”, “specifies a list of channels that are examined when scanning”, “This primitive is generated by the SME for a STA to determine if there are other BSSs that it can join”, “MLME-SCAN.confirm…This primitive returns the descriptions of the set of BSSs detected by the scan process”, “The BSSDescriptionSet is returned to indicate results of the scan request.  It is a set containing zero or more instances of a BSS Description.”, “INFRASTRUCTURE, INDEPENDENT…The type of the found BSS”, “…this parameter contains the channel number on which the frame was received” (emphasis added)), 11.1.3-11.1.3.4 ((note “Upon receipt of the MLME-SCAN.request primitive, a STA shall perform scanning.  The SSID parameter indicates the SSID for which to scan.”, “To become a member of a particular ESS using passive scanning, a STA shall scan for beacon frames containing that returning all Beacon frames matching the desired SSID in the BSSDescriptionSet parameter” and “Upon receipt of an MLME-SCAN.request with the SSID parameter set to the wildcard SSID, the STA shall passively scan for any Beacon frames…Upon completion of scanning, an MLME-SCAN.confirm is issued by the MLME indicating all of the BSS information received.”) (emphasis added)) 

and ‘922 (e.g., Figure 2, element 102, Figure 3, elements 150, 152, Figure 4, element 220 and paragraphs 62 (note “perform discovery of other wireless stations for direct connection” (emphasis added), “[a]s a first step in discovering other clients for direct communication, the wireless stack in station 24 sends a probe request packet containing a custom information element…contains the following fields: (a) SSID/Desired network…(c) BSSID=BSSID broadcasted by the access point…custom information element contains capability information about client 1”), 63 (note “the probe request is transmitted at the lowest rate of the BSS basic rate set broadcast by the access point to provide maximum reachability similar to the beacon packet transmitted by the access point at the lowest rate of the BSS basic rate set”), 64 (note “client 2 sends a probe response containing a custom information element…capability information about client 2…The wireless stack in client 2 creates a direct link state for client 1 with the matching capability set”),  99 (note “other applications of the direct link channel…concurrent connections where client can form direct link channel to another client that is not connected to same access point.  The other client may not be connected to any access point or it may be connected to another access point on a different band or on a different RF channel on the same band.”), 101 (note discussion with regard to claim 7 infra), 104 (note “In some embodiments, client 2 may have an infrastructure connection to access point 20.  In other embodiments, client 2 may be clients” (emphasis added)) as well as paragraph 108 (note “A process for discovery…is shown in FIG. 3.  The process of FIG. 3 corresponds to step 102 in FIG. 2.  In step 150, client 1 transmit a probe request packet to discover other clients within range…that have direct link capability”(emphasis added))).

Therefore, at most, the prior art describes/as evidenced describes a 802.11 defined WLAN in which a first radio communication device/client, in order to discover other wireless devices/clients which may be independent or associated with same or different networks, returns/responds/sends request packets to the set of/every/all AP broadcasted/detected/received beacons (e.g. “MLME-SCAN.request…This primitive requests a survey of potential BSSs that the STA can later elect to join”,  “ANY_BSS”, “broadcast MAC address”,  “wildcard BSSID”, “wildcard SSID”, SSID…specifies the desired SSID or the wildcard SSID”, “ScanType…PASSIVE”,  “ChannelList”, “each channel will be selected from the valid channel range”, “specifies a list of channels that are examined when scanning”, “This primitive is generated by the SME for a STA to determine if there are other BSSs that it can join”, “MLME-SCAN.confirm…This primitive returns the descriptions of the set of BSSs detected by the scan process”, “The BSSDescriptionSet is returned to indicate results of the scan request.  It is a set containing zero or more instances of a BSS Description.”, “INFRASTRUCTURE, INDEPENDENT…The type of the found BSS”, “…this parameter contains the channel number on which the frame was received”, “Upon receipt of the MLME-SCAN.request primitive, a STA shall perform scanning.  The SSID parameter indicates the SSID for which to scan.”, “Upon passively scan for any Beacon frames…Upon completion of scanning, an MLME-SCAN.confirm is issued by the MLME indicating all of the BSS information received.”(emphasis added)), and thereby, broadcasts a plurality of response request packets on the frequencies/channels of the plurality of detected beacon packets, whereby a respective response request packet of the plurality of response request packets is broadcast on each frequency of the frequencies on which the broadcasted plurality of beacon packets have been detected.

At the very least, ‘922 describes a 802.11 defined WLAN/first radio communication device, e.g. using IEEE 802.11 compliant devices/standard protocols/techniques, which discovers/reaches more than one station/client/direct link-capable device of no access point/same access point/another access point on a different band/different RF channel on the same band, i.e. independent/same/another network (same/other BSSs/ESSs), by broadcasting/sending request packets using AP broadcasted information, e.g., BBSID/SSID, and a custom information element.
Furthermore, see Wentink ‘034 (e.g. paragraphs 31-35 (note “the wireless device… may be, but is not limited to, a wireless enabled: laptop computer, desktop computer, portable computer, camera, portable phone, cellular phone, printer, facsimile machine, scanner, infrared device, router, hub, set-top box, or television set. These, and other wireless devices, may be IEEE 802.11 compliant devices that communicate using the 802.11 protocol.”), 37-45 (note “FIG. 3 depicts an embodiment of an exemplary active discovery method 300 that may be used by wireless device 102 to discover other wireless devices 102. For example, a scanning wireless 
and Fujii et al ‘592(e.g. abstract ( note “…a beacon from a network is detected. Upon detection of the beacon, search request information used to confirm the presence of a wireless communication processing device on a network identified by network identification information included in the beacon is transmitted in accordance with that network identification information. If response information to this transmitted request information is detected, identification information of a partner wireless communication device included in the response information is stored”), paragraphs 14 (note “network identification information used at each frequency is detected by scanning beacons at respective frequencies, and a wireless communication device having a desired function is searched for using this network identification information.”), 18 (note “A wireless communication device that transmits an informing signal such as a beacon or the like appends device information of the self-device to the informing signal upon transmission. A wireless communication device which is searching for a desired partner identifies the presence of a wireless communication device with a desired function on the basis of device information included in the received informing signal”), 40-41 (note “Referring to FIG. 1, reference numerals 100a to 100c denote digital cameras which serve as communication devices on the information transmitting side having wireless communication means. Reference numerals 300a and 300b denote printers which serve as communication devices on the information receiving side having wireless communication means. Reference numeral 107 denotes a storage device which serves as a communication device on the information receiving side having wireless communication means. The digital cameras 100a to 100c can make data communications using the wireless communication means among themselves or with the printers 300a and 300b and the storage with each collected SS-ID and network identification information (step S508). If wireless connection is OK (step S509), a device search request used to search for a wireless device with a desired function (e.g., a print function, storage function, or the like) is broadcasted (step S510). …Upon reception of a response to the device search request (step S511), device for all the collected SS-IDs and network identification information.”)and 62 (note “If the search request is detected, a device information response which includes the ID of the self-device, printer name, serial number, vendor code, and the like is transmitted (step S611).”), Figures and claims)
as well as Bradley ‘219 (e.g., Figures 1-2 and paragraphs 42-45 (note “Wireless Local Area Network (WLAN”) such as one compliant with the Wi-Fi standard(s)” “the terms ‘client’, ‘client device’ and ‘access point’ may include but are not limited to “Wi-Fi capable devices”), 58-66 (note “scans for one or more wireless networks. The scan may be active, passive or a combination thereof”, “a passive scan of a first channel subset and an active scan on a second channel subset”, “It will be appreciated that various patterns of active/passive scan may be performed. For instance, in one variant, the scans are staggered in time, and have substantially no overlap. In another variant, the scans are staggered in time, but overlap to some prescribed degree. In yet another variant, the scans are asymmetric in time and/or other parameters (e.g., frequency bandwidth), such as where it is a priori known or expected that passive scans may yield better results than active scans (or vice versa). The scans may be interleaved or multiplexed, or even occur simultaneously, such as where radio frequency interference is not problematic (i.e., an active scan on one channel does not unduly interfere with a passive scan of another channel).”), and IEEE 802.11-2007 as discussed supra.  
To return/broadcast/respond with request packets on/using each frequency of  AP broadcasted beacons scanned/detected/received as taught by ‘219, IEEE, ‘034 and ‘592, with the 802.11 defined WLAN radio communication device, e.g., 24, of the ‘922 would be obvious to 
In so doing, the prior art teaches/evidences or obviously teaches a IEEE 802.11 compliant radio communication device that is capable of communicating/connection to a LAN using IEEE 802.11 protocol including at least a computer/CPU/memory/ROM/RAM and a step sequence/algorithm/program/module implemented thereby, i.e. the first radio communication device, which broadcasts a plurality of response request packets on the frequencies of the plurality of detected beacon packets, whereby a respective response request packet of the plurality of response request packets is broadcast on each frequency of the frequencies on which the broadcasted plurality of beacon packets have been detected, as best understood and adequately supported and disclosed.  
and the respective response request packets each include information that indicates a specific communication function with which the first radio communication device is compatible,
(Note instant ‘419 at, e.g., col. 8, lines 13-27.)
Attention is invited to the discussion of claim 1 supra with regard to “the first radio communication device” 34 and claim 1 infra with regard to “the control unit”.  See also ‘922 at, 
	a second radio communication device, implemented via a processor that includes circuitry, and that is communicably connected with one of the plurality of radio communication devices operating as master units, 
See the Claim Language Interpretation section, Corresponding Structure with regard to FL#3, “radio communication device”, and paragraphs 8-9 supra. 
	See also the discussion of the previous sections and ‘922 at, e.g., Figure 1, elements 20, 26 and 32, or elements 20, 24 and 30, Figure 2, element 100, and paragraphs 61 and 104.
the second radio communication device comprising:
a communication unit that communicates with the communicably connected radio communication device, and
	See the discussion of the previous sections and also ‘922 at, e.g., Figure 1, element 30 or 32, Figure 4, elements 202, 204 and paragraphs 18 and 109.
a control unit that controls the communication unit to send a response packet to the first radio communication device when a response request packet broadcasted from the first radio communication device is received by the communication unit,35
See the Claim Language Interpretation section, Corresponding Structure with regard to FL#1, “control unit”, and paragraphs 8 -9 supra. 
See also prior discussion of claim 1, e.g. ‘922 at, e.g., Figure 2, element 102, Figure 3, elements 150, 152, Figure 4, element 210 and paragraphs 17-18, 61-64, 101 (note discussion with regard to claim 7 infra), 104, 108-109 and 112-116.

wherein the control unit controls the communication unit to send the response packet only when the second radio communication device is determined to be compatible with the specific communication function indicated by the information included in the received response request packet, 
(Note instant ‘419 at, e.g., col. 8, lines 13-27.)
Attention is invited to the discussion of claim 1 supra with regard to “the first radio communication device”36 and “the control unit”.  See also ‘922 at, e.g., Figure 2, element 102, Figure 3, element 152, Figure 4, element 210 and paragraphs 109, 62 and 37, e.g. custom information element containing capability info about client 1/slave, e.g. security capability, 64-65 and 83, e.g. client 2/slave with matching capability set, e.g. ”the wireless stack in client 2 creates a direct link state for client 1 with the matching capability set”.
wherein the communication unit and the control unit are each implemented via a processor that includes circuitry.

Claim Language Interpretation section, Corresponding Structure, the discussion of claim 1 supra with regard to “the first radio communication device” and “the control unit” and ‘922 at, e.g., paragraphs 112-116.

Claim 2    
The radio communication system according to Claim 1, 
See discussion of claim 1 supra.

wherein the first radio communication device detects the beacon packet sent from the one of the radio communication devices operating as the master unit and communicably connected with the second radio communication device and broadcasts a respective response request packet of the plurality of response request packets by using a frequency of the detected beacon packet sent from the one of the radio communication devices operating as the master unit.

Attention is invited to the discussion of claim 1 supra, i.e. lines 3-15 and second to last paragraph.

Claim 5

The radio communication system according to Claim 2, 

See discussion of claim 2 supra.

wherein the first radio communication device performs connection processing with the second radio communication device based on reception of the response packet.
	
supra with regard to “the first radio communication device” and “the second radio communication device”.

Claim 6

The radio communication system according to Claim 5, 

See discussion of claim 5 supra.

wherein the first radio communication device makes a connection with the second radio communication device by using a frequency different from a frequency used by the second radio communication device for communication with the communicably connected  one of the radio communication devices operating as the master unit.

Attention is invited to the discussion of claims 1-2 and 5 supra with regard to “the first radio communication device”, the “radio communication devices operating as the master unit” and the second radio communication device. 
See also ‘922 at, e.g., paragraph 101 and claim 14.


Claim 7

The radio communication system according to Claim 5, 

See discussion of claim 5 supra.

wherein the first radio communication device makes a connection with the second radio communication device by using a frequency used by the second radio communication device for communication with the communicably connected one of the radio communication devices operating as the master unit.

	See discussion of claim 6 supra and note ‘922 at, e.g., paragraph 101, i.e. the terminology “may chose [sic] to operate on a different channel or a different band when in direct link mode” infers or obviously suggests may not chose, i.e. operates on same channel or band when in direct link mode.

11.  Claim 4 is rejected under pre-AIA  35 U.S.C. 103 (a) obvious over Abhishek et al ((US 2007/0008922) hereinafter also referred to as ‘922) in view of  IEEE 802.11-2007 (hereinafter also referred to as IEEE), Bennett et al ((US 2006/007935, e.g. paragraphs 7-10 and Figure 1A) hereinafter also referred to as ‘935), Shpak ((US 20070037595, e.g. paragraphs 3-4 and 6) hereinafter also referred to as ‘595), Bradley et al ((US 20110211219, e.g. Figures 1-2 and paragraphs 42-45 and 58-66) hereinafter also referred to as ‘219), Wentink ((US 2006/0142034, e.g. paragraphs 31-35, 37-45, 48-50, 52, and 56-60) and Fujii et al ((US 2006/0206592, e.g. abstract, paragraphs 14, 18, 40-41, 43-44, 46-47, 49-50, 56-59 and 62, Figures and claims) hereinafter also referred to as ‘592).

Claim 4    

The radio communication system according to Claim 2,

See discussion of claim 2 supra.

wherein the first radio communication device performs connection processing with the one of the radio communication devices operating as the master unit and communicably connected with the second radio communication device based on reception of the response packet.
See the Claim Language Interpretation section, Corresponding Structure with regard to FL#2-3, “radio communication device” and “radio communication device operating as a master”, and paragraphs 8-9 supra. 
Note also ‘922 at, e.g., paragraphs 18, 94 and 104.  ‘922 describes a 802.11 defined WLAN/first radio communication device, e.g. using IEEE 802.11 compliant devices/standard protocols/techniques, which discovers/reaches more than one station/client/direct link-capable device of no access point/same access point/another access point on a different band/different RF channel on the same band, i.e. independent/same/another network (same/other BSSs/ESSs), by broadcasting/sending request packets using AP broadcasted information, e.g., BBSID/SSID, and a custom information element. ‘922 also describes a direct link connection and path through the access point allowing for a determination as to which is better for throughput.  
Furthermore, see Wentink ‘034 at, e.g., paragraph 103.  
To also perform connection processing with the network/access point of a device based on discovery as taught by ‘034 would be obvious to one of ordinary skill in the art in view of the recognition that such processing would provide a path also through an access point in the same or a different network associated with the discovered device/a client allowing alternative throughput through the best connection or path and the desire of such discovery by ‘922
In so doing, the prior art teaches/evidences or obviously teaches a IEEE 802.11 compliant radio communication device that is capable of communicating/connection to a LAN using IEEE 802.11 protocol including at least a computer/CPU/memory/ROM or RAM and a step sequence/algorithm/program/module implemented thereby, i.e. the first radio communication 

12. Claim 21 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Abhishek et al ((US 2007/0008922) hereinafter also referred to as ‘922) in view of  IEEE 802.11-2007 (hereinafter also referred to as IEEE), Bennett et al ((US 2006/007935, e.g. paragraphs 7-10 and Figure 1A) hereinafter also referred to as ‘935), Shpak ((US 20070037595, e.g. paragraphs 3-4 and 6) hereinafter also referred to as ‘595), Bradley et al ((US 20110211219, e.g. Figures 1-2 and paragraphs 42-45 and 58-66) hereinafter also referred to as ‘219), Tsai ((US 20110055409, paragraphs 2-3) hereinafter also referred to as ‘409), Wentink ((US 2006/0142034, e.g. paragraphs 31-35, 37-45, 48-50, 52, and 56-60), and Fujii et al ((US 2006/0206592, e.g. abstract, paragraphs 14, 18, 40-41, 43-44, 46-47, 49-50, 56-59 and 62, Figures and claims) hereinafter also referred to as ‘592).  
The radio communication system according to Claim 1, 

See discussion of claim 1 supra.

wherein the information that indicates a specific communication function with which the first radio communication device is compatible is an information element defined in Wi-Fi Protected Setup.
(Note ‘419 at, e.g., col. 8, lines 13-27.)
See discussion of claims 1 and 3 supra, especially ‘922 at paragraphs 61-65, 37, 56, 101, Figures 2-3, paragraphs 104 and 108 and Figure 4, elements 202 and 204 and paragraph 109. 
supra, ‘922 teaches the probe request includes custom information element containing capability info about client 1/slave, e.g. security negotiated by client with the access point and security capability supported by client 1, e.g. WPA, WPA2.  Furthermore ‘409, e.g. paragraphs 2-3, and ‘219, paragraphs 5 and 73, teach security/security capability information element of ‘922 is information set by WPS, a standard stipulated by Wi-Fi Alliance for the connection or security of a master/access point to a client/slave device for secure connection.  Therefore the probe request obviously includes an information element defined in WPS. 

Response to Arguments
	Patent Owner’s (hereinafter also referred to as PO) remarks filed May 18, 2021 have been considered in their entirety.  The remarks regarding the declaration on pages 12-13, the 112 rejections on page 15 and the prior art rejection of claims 12-14 on pages 15-21 are deemed moot.  The remarks regarding claims 15-20 on page 23 are noted. Specifically with regard to the remaining issues:

Claim Status/Support
	PO’s remarks on pages 7-11 regarding claim status, support and rejection summary have been noted.  Specific examples of support will be further addressed with regard to issues/rejections pertinent thereto infra.  See also paragraph 8 above.

35 USC 251/35 USC 112, first paragraph
PO’s remarks on pages 20-21 have been considered.  With regard to the remarks not only on pages 11-12 and 14 but also related remarks on pages 7-11, see paragraph 8 above.  As discussed therein, col. 8, lines 28-51 do not support some  “specific communication function” of the response request packet but rather “As shown in FIG. 9, the probe request packet is composed of …Frame Body,…Further, Frame Body contains Vendor Specific, and the radio communication device 24 provides description of information (Information Element #1, #2 . . . ) indicating a communication function of the radio communication device 24 in the Vendor Specific. For example, the information indicating a communication function may be Wi-Fi Protected setup information element which is standardized in Wi-Fi Alliance.” Continuing with regard to the scope regarding the words “circuitry” and “a processor” on pages 11-12, the remarks agree that the claims are inclusive of non-shared processors including circuitry for each communication device, communication unit and control unit.  As set forth in paragraph 8, this is not supported by the disclosure at col. 10, lines 39-44. 

Interpretation 
PO’s remarks bridging pages 13-14 have been considered.  However, as discussed above with regard to the terminology “unit” and “device”, the implementation via a processor that includes circuitry does not modify the terms by structure sufficient for performing the specified function FL#1-3.  See again col. 10, lines 39-44 relied upon for support, i.e. each master unit or slave unit or radio device can incorporate a CPU (central processing unit/processor), ROM and RAM which is caused by a computer program to perform the functions of the elements of such supra. As to the cited portion of 2181(I)(A), such portion is directed to whether the term “circuit”37 should be interpreted as a nonce term whereas the Action discusses whether the terms “device” and “unit” as used in the claims is one that connotes structure, or is instead a verbal construct devoid of structure that is used as a substitute for the term “means for”, i.e. whether the terms “device” and “unit” are nonce terms.
   
Prior Art Rejections
PO’s remarks on pages 23 (which are substantially identical to those filed 6/4/2020 and 11/16/2020 except for the insertion of the terminology “specific” with regard to the communication function) have been considered but are still deemed not persuasive.  Specifically PO again concludes  “that the Examiner’s previous conclusions have been made based on an improper reliance upon impermissible hindsight gleaned from Applicant’s own disclosure of invention. The Examiner’s motivation of combination is unreasonable and fraught with hindsight reasoning, and one of ordinary skill in the art would not have been lead to a conclusion that either Abhishek as evidenced by IEEE, Bennett, Shpak, and Bradley, or the combination of IEEE in view of Bennett, Shpak, Bradley, Wentink, and Fuji, discloses or suggests every element of Applicant’s claim 1 absent such improper reliance upon impermissible hindsight gleaned from Applicant’s own disclosure of invention.” However it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  With regard to discussion of pages 58-59 and 60 of the 12/18/2020 FINAL, contrary to the remarks, the FINAL Office Action explained how the combination of teachings suggest the first radio communication device broadcasts a plurality of response request packets on the frequencies of the plurality of detected beacon packets, whereby a respective response request packet of the plurality of response request packets is broadcast on each frequency of the frequencies on which the broadcasted plurality of beacon packets have been detected (i.e. “the discussion of claim 1 supra with regard to ‘the first radio communication device’” on pages 48-59 of the action including the entirety of footnote 53) and explained how the combination of teachings suggest the respective response request packets each include information that indicates a specific communication function with which the first radio communication device is compatible (“e.g., Figure 2, element 102, Figure 3, element 152, Figure 4, element 210 and paragraphs 109, 62 and 37, e.g. custom information element containing capability info about client 1/slave, e.g. security capability, 64-65 and 83, e.g. client 2/slave with matching capability set.” on page 59 of the action) and explained how the combination of teachings suggest the control unit controls the communication unit to send the response packet to the first radio communication device only when the second radio communication device is determined to be compatible with the specific communication function indicated by the information included in the received response request packet (i.e. “Attention is invited to the discussion of claim 1 supra with regard to ‘the first radio communication device’ [Footnote 56 “E.g. ‘592 at paragraphs 18 and 56-59.”] and ‘the control unit’ [bridging pages 59-60 including  

Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.

Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,472,419 is or was 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 572-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note now cancelled claim 19.
        2 FIG. 4 and col. 5, lines 40-44 describes a radio communication device 24 as including the elements of “a data processing unit 204, a transmission processing unit 208, a radio interface unit 212, a control unit 216, a memory 230 and an antenna 234.”
        3 See, e.g., column 7, lines 11-14 and column 8, lines 25-27 (i.e. “Further, Frame Body contains Vendor Specific, and the radio communication device 24 provides description of information (Information Element #1, #2 . . . ) indicating a communication function of the radio communication device 24 in the Vendor Specific. For example, the information indicating a communication function may be Wi-Fi Protected setup [sic] information element which is standardized in Wi-Fi Alliance” (emphasis added)) and the discussion of claim 1 supra.  
        4 “[A] second radio communication device, which is implemented via a processor that includes circuitry and [that] is communicablv connected [communicates] with one of the plurality of radio communication devices operating as master units [and being connected], 
        the second radio communication device comprising:
        a communication unit that communicates with the communicablv connected one of the radio communication devices [device being connected], and
        …
        wherein the communication unit…are…implemented via a processor that includes circuitry.”
        5 “[A] first radio communication device implemented via a processor that includes circuitry,…”
        6 See footnote 4.
        7 See Flo Healthcare Solutions, LLC v. Kappos, 697 F.3d 1367, 1373 (Fed. Cir. 2012).
        8 See Lighting World, Inc. v. Birchwood Lighting, Inc., 382 F.3d 1354, 1360 (Fed. Cir. 2004).
        9 AMERICAN HERITAGE DICTIONARY OF THE ENGLISH LANGUAGE (6th ed. 2016) (defining “unit” as “3.a. A mechanical part or module. B. An entire apparatus or the equipment that performs a specific function” and  “module” is defined as “3.Electronics A self-contained assembly of electronic components and circuitry, such as a stage in a computer, that is installed as a unit. 4.Computers A portion of a program that carries out a specific function and may be used alone or combined with other modules of the same program.”). 
        10 MICROSOFT PRESS COMPUTER DICTIONARY (3rd ed. 1997), page 313 (defining “module” as “In programming a collection of routines and data structures that performs a particular task or implements a particular abstract data type. Modules usually consist of two parts: an interface, which lists the constants, data types, variables and routines that can be accessed by other modules or routines and an implementation, which is private (accessible only to the module) and contains the source code that actually implements the routines in the module.  2. In hardware, a self-contained component that can provide a complete function to a system and can be interchanged with other modules that provide similar functions.”). 
        11 Lighting World, 382 F.3d at 1360-61 (consulting dictionaries to determine whether a claim term has a generally understood meaning that denotes structure).
        12 See also paragraph 8 supra and Response to Arguments section infra again.
        13  See again, e.g., boxes 204, 208, 212, 216, the paragraph bridging cols. 1-2, the paragraph bridging cols. 2-3, col. 5, lines 42-44, col. 6, lines 1-4, and col. 10, lines 39-46 and note that “a communication unit” is described as including both a “transmission processing unit” and “a data processing unit” and the control unit is described as controlling both a “transmission processing unit” and “a data processing unit”.
        14 See again, e.g., boxes 204, 208, 212, 216, the paragraph bridging cols. 1-2, the paragraph bridging cols. 2-3, col. 5, lines 42-44, col. 6, lines 1-4, and col. 10, lines 39-46 and MPEP 2181, II, B.  Note again also footnotes 9-10 and the discussion of such language in paragraph 8 above, i.e. “Furthermore, it is possible to create a computer program that causes hardware such as a CPU, ROM and RAM incorporated in the master unit 20, the slave unit 22 and the radio communication device 24 to perform the equal functions to the elements of the master unit 20, the slave unit 22 and the radio communication device 24 described above. Further, a storage medium that stores such a computer program may be provided.” (Emphasis added.).
        15 See also paragraph 8 supra and Response to Arguments section infra again.
        16 “[A] first radio communication device implemented via a processor that includes circuitry,…”
        17 “[A] plurality of radio communication devices”
        18  See Flo Healthcare Solutions, LLC v. Kappos, 697 F.3d 1367, 1373 (Fed. Cir. 2012).
        19 See Lighting World, Inc. v. Birchwood Lighting, Inc., 382 F.3d 1354, 1360 (Fed. Cir. 2004).
        20 AMERICAN HERITAGE DICTIONARY OF THE ENGLISH LANGUAGE (6th ed. 2016) (defining “device” as “1. An object designed and manufactured to perform one or more functions.”). 
        21 MERRIAM WEBSTER DICTIONARY OnLine (2016) (defining “device” as “f : a piece of equipment or a mechanism designed to serve a special purpose or perform a special function”). 
        22 Lighting World, 382 F.3d at 1360-61 (consulting dictionaries to determine whether a claim term has a generally understood meaning that denotes structure).
        23 See also paragraph 8 supra and Response to Arguments section infra again.
        24 See again the paragraph bridging cols. 2-3 and col. 10, lines 39-46.  See also footnote 13.
        25 See again, e.g., boxes 204, 208, 212, 216, the paragraph bridging cols. 1-2, the paragraph bridging cols. 2-3, col. 5, lines 42-44, col. 6, lines 1-4, and col. 10, lines 39-46 and MPEP 2181, II, B.  Note again also footnotes 20-21  and the discussion of such language in paragraph 8 above, i.e. “Furthermore, it is possible to create a computer program that causes hardware such as a CPU, ROM and RAM incorporated in the master unit 20, the slave unit 22 and the radio communication device 24 to perform the equal functions to the elements of the master unit 20, the slave unit 22 and the radio communication device 24 described above. Further, a storage medium that stores such a computer program may be provided.” (Emphasis added.).
        26 See also paragraph 8 supra and Response to Arguments section infra again.
        27 In fact, the dependent claims further recite function of the “first radio communication device” of FL#2.
        28Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008). 
        29 See the definitions of “CPU”, “processor” and “microprocessor”, PTO-892, i.e. CPU is a processor/circuitry.
        30 See footnote 29.
        31 See footnote 29.
        32 See footnote 29.
        33 It is also noted that the claim language recites scanning for/detection of more than one packet broadcast on more than one frequency/channel by more than one radio communication device operating as master units.
        
        34 E.g. ‘592 at paragraphs 18 and 56-59 and  “To return/broadcast/respond with request packets on/using each frequency of  AP broadcasted beacons scanned/detected/received as taught by ‘219, IEEE, ‘034 and ‘592, with the 802.11 defined WLAN radio communication device, e.g., 24, of the ‘922 would be obvious to one of ordinary skill in the art in view of the recognition that such is a protocol/technique using IEEE 802.11 compliant devices/standard protocols/techniques, to discover available/connectable/reachable stations/clients/devices of the same access point/another access point in a same/another network (same/other BSSs/ESSs) having the matching/desired capability and the desire of such discovery by ‘922.”
        35 It is noted however that the claim language does not require “a response request packet broadcasted from the first radio communication device” be one of “a plurality of response request packets on the frequencies of the plurality of detected beacon packets”. 
        36 E.g. ‘592 at paragraphs 18 and 56-59.
        37 With regard to the claim language “aesthetic correction circuitry for interactively introducing aesthetically desired alterations into said appearance signals to produce modified appearance signals;” the Court found “the recitation of ‘aesthetic correction circuitry’ sufficient to avoid pre-AIA  35 U.S.C. 112, paragraph 6, treatment because the term circuit, combined with a description of the function of the circuit,” i.e. “for interactively introducing aesthetically desired alterations into said appearance signals to produce modified appearance signals”, “connoted sufficient structure to one of ordinary skill in the art.”